Exhibit 10.1

 

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (“First Amendment”) effective
as of September 2, 2020, is made and executed between KURA SUSHI USA INC., a
Delaware corporation (“Borrower”) and KURA SUSHI INC., a Japanese corporation
(“Lender”).

RECITALS

 

A.Borrower and Lender entered into that certain Revolving Credit Agreement dated
as of April 10, 2020 (the “Loan Agreement”) whereby Lender agreed to make
available to Borrower loans on a revolving credit basis, in the principal amount
of up to Twenty Million United States Dollars (US$20,000,000.00) (the “Loan”) as
evidenced by that certain Promissory Note dated as of April 10, 2020 with
Borrower as maker and made payable to Lender (the “Original Note”).

B.Borrower and Lender now wish to amend certain terms of the Loan Agreement,
including without limitation to increase the maximum credit amount to
Thirty-Five Million Dollars ($35,000,000), to extend the Maturity Date for the
respective Advances from 12 months to 60 months, and to extend the period of
availability for the Advances, as set forth below.

NOW, THEREFORE, in consideration of the mutual covenants and benefits contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

 

1.Defined Terms. Capitalized terms used but not defined herein shall have the
respective meanings assigned to them in the Loan Agreement.

2.Reaffirmation of the Loan. Borrower reaffirms all of its obligations under the
Loan Agreement, and Borrower acknowledges that it has no claims, offsets, or
defenses with respect to payment of sums due under the Loan Agreement or the
Original Note.  

3.Amendments to the Loan Agreement. The Loan Agreement is hereby amended as
follows:

(a)Definition of Credit Line Commitment. The definition of Credit Line
Commitment in Section 1.1 of the Loan Agreement, which presently reads in its
entirety as follows:

“Credit Line Commitment” means Twenty Million United States Dollars
(US$20,000,000.00) as such amount may be reduced from time to time pursuant to
this Agreement, or

 

--------------------------------------------------------------------------------

 

Lender’s commitment hereunder to extend credit in such amount, as the context
may require.

is hereby amended and restated to read in its entirety as follows:

“Credit Line Commitment” means Thirty-Five Million United States Dollars
(US$35,000,000.00) as such amount may be reduced from time to time pursuant to
this Agreement, or Lender’s commitment hereunder to extend credit in such
amount, as the context may require.

(b)Definition of Maturity Date. The definition of Maturity Date in Section 1.1
of the Loan Agreement, which presently reads in its entirety as follows:

“Maturity Date” means the date that is twelve (12) months after the Disbursement
Date, unless renewed or extended by mutual agreement of Borrower and Lender in
additional twelve (12) month increments.

is hereby amended and restated to read in its entirety as follows:

“Maturity Date”, for any Advance, means the date which is sixty (60) months
after the date such Advance was disbursed to Borrower, unless renewed or
extended by mutual agreement of Borrower and Lender in additional twelve (12)
month increments.

(c)Section 2.1 of the Loan Agreement. Section 2.1 of the Loan Agreement, which
presently reads in its entirety as follows:

2.1Credit Line.  Subject to the terms and conditions of this Agreement, Lender
agrees to make cash Advances (individually an “Advance” and collectively the
“Advances”) to Borrower from the date hereof until March 31, 2024.  The
aggregate principal amount of all outstanding Advances shall not exceed at any
one time the Credit Line Commitment.

is hereby amended and restated to read in its entirety as follows:

2.1Credit Line.  Subject to the terms and conditions of this Agreement, Lender
agrees to make cash Advances (individually an “Advance” and collectively the
“Advances”) to Borrower from the date hereof until April 10, 2025.  The
aggregate principal amount of all outstanding Advances shall not exceed at any
one time the Credit Line Commitment.

2

--------------------------------------------------------------------------------

 

(d)Section 2.2 of the Loan Agreement. Section 2.2 of the Loan Agreement, which
presently reads in its entirety as follows:

2.2Loan Fee. Borrower shall pay an annual fee of $20,000 to Lender in connection
with the origination and maintenance of this Agreement. The first annual fee
shall be payable upon the execution of this Agreement. Thereafter, Borrower
shall pay the annual fee of $20,000 to Lender on April 1 of each year, through
April 1, 2023.

is hereby amended and restated to read in its entirety as follows:

2.2Loan Fee. Borrower shall pay a fee of $20,000 to Lender in connection with
the origination of this Agreement upon the execution of this Agreement.
Thereafter, Borrower shall pay the following maintenance fees to Lender: $8,750
on September 1, 2020, $35,000 on April 1, 2021, $35,000 on April 1, 2022,
$35,000 on April 1, 2023, and $35,000 on April 1, 2024.

4.Amendment to the Note. The Note is hereby amended and restated to read in its
entirety as set forth in Exhibit A to this First Amendment.  

5.Conditions Precedent. The effectiveness of this First Amendment is conditioned
on Lender’s receipt of, and, as applicable, Borrower’s satisfaction of, the
following:

(a)two executed counterparts of this First Amendment executed by Borrower and
Lender;

(b)such other assurances, certificates, documents, consents or opinions as
Lender may reasonably require.

6.Representations and Warranties. Borrower reaffirms and restates as of the date
hereof all of the representations and warranties made by Borrower in the Loan
Agreement, except to the extent such representations and warranties specifically
relate to an earlier date and, where relevant, except for the effects of the
Covid-19 pandemic and the preventive measures taken in response to it.

7.Confirmation. Except as modified by this First Amendment, the terms of the
Loan Agreement are hereby ratified and confirmed and shall remain in full force
and effect, without waiver or modification.

8.Due Execution. Borrower affirms to Lender that the execution, delivery, and
performance of this First Amendment are within the powers of Borrower, have been
duly authorized by all necessary company action, have received all necessary
governmental approvals, if any, and do not contravene any law or any contractual
restrictions binding on Borrower.

3

--------------------------------------------------------------------------------

 

9.Estoppel. To induce Lender to enter into this First Amendment, Borrower hereby
acknowledges and agrees that, after giving effect to this First Amendment, as of
the date hereof, there exists no default or Event of Default and no right of
offset, defense, counterclaim, or objection in favor of Borrower as against
Lender with respect to the Loan.

10.Counterparts. This First Amendment may be executed in counterparts, which
counterparts, when so executed and delivered, shall together constitute but one
original.  Delivery of an executed counterpart to this First Amendment by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be as valid and
effective as the delivery of a manually executed counterpart of this First
Amendment.

11.Severability. Any provision of this First Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this First Amendment, and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

12.Costs and Expenses. Borrower agrees to pay all reasonable costs and expenses
(including reasonable attorneys’ fees) expended or incurred by Lender in
connection with the negotiation, documentation, and preparation of this First
Amendment and any other documents executed in connection herewith.

13.Governing Law. This First Amendment shall be governed by and construed in
accordance with the laws of the State of California.

14.Headings. The headings in this First Amendment are inserted solely for the
convenience of reference and are not a part of and are not intended to govern,
limit, or aid in the construction or interpretation of any term or provision
hereof.

15.No Oral Agreements. This First Amendment represents the final agreement
between the parties with respect to the subject matter hereof and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

[ The remainder of this page is intentionally blank; signature page follows. ]




4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of the
date first written above.

 

Borrower:

KURA SUSHI USA INC.,

a Delaware corporation

 

 

 

 

 

 

By:

 

/s/ Hajime Uba

Name:

 

Hajime Uba

Title:

 

President and CEO

 

 

 

Address:

17932 Sky Park Circle, Suite H, Irvine, California 92614

 

 

 

 

 

 

 

Lender:

KURA SUSHI INC.,

a Japanese corporation

 

 

 

By:

 

/s/ Hiroyuki Hisamune

Name:

 

Hiroyuki Hisamune

Title:

 

Managing Director

 

 

 

Address:

1-2-2 Fukasaka, Naka-ku, Sakai, Osaka Japan 599-8253

 

 

 

5

--------------------------------------------------------------------------------

 

EXHIBIT A

 

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

This Amended and Restated Revolving Credit Note amends and restates in its
entirety that certain Revolving Credit Note dated as of April 10, 2020 made by
KURA SUSHI USA INC., a Delaware corporation, payable to KURA SUSHI INC., a
Japanese corporation, in the original principal amount of Twenty Million United
States Dollars (U.S.$20,000,000.00)

 

REVOLVING CREDIT NOTE

U.S.$35,000,000.00

 

1.PROMISE TO PAY/PLACE OF PAYMENT. FOR VALUE RECEIVED, the undersigned KURA
SUSHI USA INC., a Delaware corporation, (“Borrower”), promises to pay KURA SUSHI
INC., a Japanese corporation (“Lender”), the principal sum of Thirty-Five
Million United States Dollars (U.S.$35,000,000.00), or such lesser sum as may be
loaned to Borrower pursuant to the Loan Agreement (as defined below), together
with interest on the principal balance, from time to time remaining unpaid, from
the Disbursement Date until paid, at the Interest Rate set forth in this Note.

2.RECORD OF ADVANCES AND CREDIT. Borrower hereby authorizes Lender to enter in
its books and records all loans (“Advances”) made to Borrower and all payments
of principal amounts in respect of such loans, which entries shall, in the
absence of manifest error, be conclusive as to the outstanding principal amount
of all loans made to Borrower; provided, however that the failure to make such
entries with respect to any loan or payment shall not limit or otherwise affect
the obligations of Borrower under the Loan Agreement or this Note.

3.DEFINITIONS. Capitalized terms in this Note that are not defined when first
used have the meanings set forth below or, if not defined below, as defined in
the Loan Agreement:

3.1Disbursement Date. The Disbursement Date is the date on which Lender first
disburses an Advance to or for the account of Borrower.

3.2Interest Rate. The Interest Rate shall be _____________ (___%) per annum.  

3.3Loan Agreement. The Loan Agreement is that certain revolving credit agreement
dated as of April 10, 2020, between Lender and Borrower, as the same may be
amended from time to time.

7

--------------------------------------------------------------------------------

 

3.4Maturity Date. Maturity Date, for any Advance, means the date which is sixty
(60) months after the date such Advance was disbursed to Borrower, unless
renewed or extended by mutual agreement of Borrower and Lender in additional
twelve (12) month increments.  

3.5Prime Rate. Prime Rate shall mean the rate of interest which Bank of America,
N.A. (“BOA”) announces and publishes from its principal office in San Francisco
as its “prime rate”. The Prime Rate is not intended to be the lowest rate of
interest charged by BOA to its borrowers. Each change in the Interest Rate shall
become effective on the effective date of each change in Prime Rate, as
announced by BOA. If more than one category of “prime rate” publicly announced
by BOA is in effect during any calendar month, the Prime Rate shall be the
highest “prime rate” in effect. If BOA shall not publicly announce its “prime
rate”, then the Prime Rate shall be the highest reference, base or prime rate in
effect as announced by the largest bank (in terms of capital and surplus) having
its principal office in Los Angeles, California, which bank publicly announces
such a rate.

4.PAYMENT OF PRINCIPAL AND INTEREST. Principal and interest shall be payable in
accordance with the following provisions:

4.1Payments of Interest. Borrower shall pay to Lender interest on the unpaid
principal balance of this Note, on demand, at the then prevailing Interest
Rate.  Borrower and Lender agree that the Interest Rate on an Advance may be
subject to adjustment by mutual agreement if the maturity of an Advance is
renewed or extended.

4.2Application of Payments. Notwithstanding any provision to the contrary,
payments of principal and interest received shall be applied first to any late
payment fees, then to accrued interest, and lastly to principal.

4.3Payments of Principal. Borrower shall repay each cash Advance not later than
the Maturity Date of such Advance.  Amounts repaid may be re-borrowed, provided
that no Advance shall be made on or after April 10, 2025.

5.CALCULATION OF INTEREST. Interest payable with respect to any monthly payment
shall be calculated according to the actual number of days in such period as a
fraction of a 360‑day year.

6.PREPAYMENTS WITH NO PENALTY. Borrower may at any time prepay the principal
amount outstanding under this Note in whole or in part together with accrued
interest to the date of such prepayment on the amount prepaid. Amounts prepaid
hereunder may be re-borrowed.

7.ACCELERATION ON DEFAULT. If any part of the principal or interest under this
Note is not paid when due, or if an Event of Default under the Loan Agreement or
any other instrument securing or executed in connection with this Note or the
Loan Agreement is not cured by a date specified in a notice to Borrower, the
entire principal amount outstanding and the accrued interest shall at once
become due and

8

--------------------------------------------------------------------------------

 

payable at the option of Lender. Lender may exercise this option to accelerate
during any Event of Default by Borrower regardless of any prior forbearance. Any
failure of Lender to make such election following an Event of Default shall not
constitute a waiver of Lender’s right to make the election in the event of any
subsequent Event of Default.

8.LATE PAYMENT CHARGE. If any payment of principal or interest under this Note
is not paid within five (5) calendar days of when due, a late charge of Two
Hundred Dollars (US$200.00) may be charged by Lender for the purpose of
defraying the expenses incident to handling such delinquent payments. Such late
charge represents a reasonable sum considering all of the circumstances existing
on the date of this Note and represents a fair and reasonable estimate of the
costs that will be sustained by Lender due to the failure of Borrower to make
timely payments. The parties further agree that proof of actual damages would be
costly or inconvenient.  Such late charge shall be paid without prejudice to the
right of Lender to collect any other amounts provided to be paid or to declare a
default under this Note or from exercising any of the other rights and remedies
of Lender.

9.INTEREST ON LATE PAYMENTS. Notwithstanding any provision in this Note to the
contrary, any principal, accrued interest, late payment charges, and other
amounts which are payable under this Note, the Loan Agreement or any other
instrument, agreement, or document executed by Borrower in connection with the
loan evidenced by this Note and which are not paid within five (5) calendar days
of when due, shall thereafter bear interest, compounded monthly, at the rate
which is the sum of three percent (3%) per annum plus the Prime Rate then in
effect, not to exceed the maximum rate of interest allowed by law.

10.ATTORNEYS’ FEES. Borrower agrees to pay the following costs, expenses, and
attorneys’ fees paid or incurred by Lender, or adjudged by a court: (1) Actual
costs of collection, costs and expenses, and attorneys’ fees paid or incurred in
connection with the collection, enforcement, modification, or administration of
this Note or any Loan Document, whether or not suit is filed; and (2) costs of
suit and such sum as the court may adjudge as attorneys’ fees in any action to
enforce payment of this Note or any part of it. In addition to the foregoing
award of attorneys’ fees, Lender shall be entitled to its attorneys’ fees
incurred in any post-judgment proceedings to enforce any judgment in connection
with this Note or any Loan Document. This provision is separate and several and
shall survive the merger of this provision into any judgment.

11.WAIVER OF PRESENTMENT, NOTICE OF DISHONOR, AND PROTEST. Presentment, notice
of dishonor, and protest are waived by all makers, sureties, guarantors, and
endorsers of this Note.

12.FORBEARANCE NOT A WAIVER. No delay or omission on the part of Lender in
exercising any rights under this Note or under the Loan Agreement or any other
security agreement given to secure this Note, on default by Borrower, shall
operate as a waiver of such right or of any other right under this Note or other
agreements, for the same default or any other default. Borrower, any sureties,

9

--------------------------------------------------------------------------------

 

guarantors, and endorsers of this Note consent to all extensions without notice
for any period or periods of time and to the acceptance of partial payments
before or after maturity, and to the acceptance, release, and substitution of
security, all without prejudice to Lender. Lender shall similarly have the right
to deal in any way, at any time, with one or more of the foregoing parties
without notice to any other party, and to grant such party any extensions of
time for payments of any of the indebtedness, or to grant any other indulgences
or forbearances whatsoever, without notice to any other party and without in any
way affecting the personal liability of any such party.

13.LOSS, THEFT, DESTRUCTION OR MUTILATION OF NOTE. In the event of the loss,
theft or destruction of this Note, upon Borrower’s receipt of a reasonably
satisfactory indemnification agreement executed in favor of Borrower by the
party who held this Note immediately prior to its loss, theft or destruction, or
in the event of the mutilation of this Note, upon Lender’s surrender to Borrower
of the mutilated Note, Borrower shall execute and deliver to such party or
Lender, as the case may be, a new promissory note in form and content identical
to this Note in lieu of the lost, stolen, destroyed or mutilated Note.

14.NOTICES. Any notice, request, demand, statement, authorization, approval, or
consent required or permitted under this Note shall be in writing and shall be
made in accordance with Section 9.5 of the Loan Agreement.

15.GOVERNING LAW. THIS NOTE SHALL BE CONSTRUED AND ENFORCEABLE ACCORDING TO THE
LAWS OF THE STATE OF CALIFORNIA.  VENUE FOR PURPOSES OF THIS NOTE WILL BE IN ANY
COURT SERVICING ORANGE COUNTY AND BORROWER AGREES TO BE SUBJECT TO THE PERSONAL
JURISDICTION OF THE STATE OF CALIFORNIA, INCLUDING ANY STATE OR FEDERAL COURT
SITTING THEREIN AND ALL COURT RULES THEREOF.  

16.WAIVER OF STATUTE OF LIMITATIONS. The pleading of any statute of limitations
as a defense to the obligations evidenced by this Note is waived to the fullest
extent permissible by law.

17.TIME IS OF THE ESSENCE. Time is of the essence for each and every obligation
under this Note.

18.ASSIGNMENT. Lender shall have the right to sell, assign, or otherwise
transfer, either in part or in its entirety, this Note, and any other instrument
evidencing or securing the indebtedness of this Note without Borrower’s
consent.  Borrower may not assign or otherwise transfer this Note without
Lender’s prior written consent.

19.SUCCESSORS AND ASSIGNS. This Note and all of the covenants, promises, and
agreements contained in it shall be binding on and inure to the benefit of the
respective legal and personal representatives, devises, heirs, successors, and
assigns of Lender and Borrower.

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has executed this Note as of ___________, 2020.

 

KURA SUSHI USA INC.,

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

17932 Sky Park Circle, Suite H

Irvine, California 92614

 

 

11